In accordance with stipulation of counsel that the merchandise, facts, and issues are the same in all material respects as those in *919Lollytogs, Ltd. v. United States (55 Cust. Ct. 608, Reap. Dec. 11073), the court found and held that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise (children’s clothing) and that said value is represented by the invoice unit f.o.b. values, net packed, exclusive of any additional charges or commissions.